Title: To Alexander Hamilton from Caleb Swan, 4 January 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir
            Philadelphia 4 January 1800
          
          A report has reached this place that Lieutenant John M. Lovell of the Artillery is dead, and I have no doubt of the fact, he has for a year and an half past, acted as Pay Master at the Natchez, and from a late Examination of that part of his Vouchers which he forwarded to the Accountant in August last, it appears, that a balance of Cash was then in his hands of 6.981. 53/100 Dollars, and that he held vouchers not transmitted to the amount of 4154 14/100 dolls
          In pursuance of General Wilkinsons nomination of him to be Continued as Pay Master on the Mississippi, and in Conformity to your several recommendations to make payment in that quarter by means of bills—I authorized the Deputy Pay Master on the frontiers to place bills in his hands to the Amount of 31.960. Dollars, which was intended to discharge all arrearages to the 31st. day of December 1799—these bills were made out and have been Sent off from Cincinnati by Mr. Abijah Hunt on the 12th. of last month, they are payable to Lt. John M. Lovell on order—the death of Mr. Lovell will derange this plan, and I wish to be advised what stepts to take
          I have the Honour to be Very respectfully Sir Your Most Obed Sert.
          
            C: Swan
            PM Genl.
          
          General Hamilton
        